
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.2


ENDORSEMENT NO. 11


    Attached to and made a part of
AGREEMENT OF REINSURANCE
NO. 8051
between
GENERAL REINSURANCE CORPORATION
and
ZENITH INSURANCE COMPANY
ZNAT INSURANCE COMPANY
ZENITH STAR INSURANCE COMPANY
CALFARM INSURANCE COMPANY
RISCORP INSURANCE COMPANY
RISCORP PROPERTY AND CASUALTY INSURANCE COMPANY
RISCORP NATIONAL INSURANCE COMPANY
CHARTWELL REINSURANCE COMPANY

    IT IS MUTUALLY AGREED that, as respects new and renewal policies of the
Company becoming effective at and after 12:01 A.M., January 1, 2002, and
policies of the Company in force at 12:01 A.M., January 1, 2002, this Agreement
is amended as follows:

I.Sub-paragraph (a) in Article VI—AMOUNT OF COVER is amended to read:

"(a)Under Cover A, which applies to all business reinsured hereunder except
Industrial Aid Aviation exposures:

(1)In respect of all business covered under Cover A

The Company's ultimate net loss the excess of $750,000 in respect of each
accident, happening or occurrence up to a further $4,250,000 in respect of each
such accident, happening or occurrence.

(2)In respect of Occupational Disease and/or Continuous Injury Claims under
Cover A

The Company's ultimate net loss the excess of $750,000 any one employee
sustained by the Company resulting from occupational disease and/or continuous
injury claims of one specific kind or class suffered by each employee, up to a
further $4,250,000 ultimate net loss."

II.Sub-paragraph (a) in Article XII—PREMIUM is amended to read:

"(a)Cover A



The premium to be paid for reinsurance afforded by Cover A shall be calculated
by applying a rate of 2.43% to the Company's gross net earned premium income on
business the subject matter of Cover A during the currency of this Agreement.
The term "gross net earned premium income" shall mean gross earned premiums on
business covered under this Cover A, less cancellations and returns only and
less the earned portion of any premiums paid for reinsurance, recoveries under
which would inure to the Reinsurer's benefit."

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Endorsement to be
executed in duplicate this 24th day of September, 200

    GENERAL REINSURANCE CORPORATION       Attest: Melinda Kawamura   /s/ Anthony
Anastanio
Senior Vice President this 1st day of October, 2001,   /s/ Melinda Kawamura    
            ZENITH INSURANCE COMPANY       Attest: Ruth Fulgium   /s/ John
Tickner and this 1st day of October, 2001,   /s/ Ruth Fulgium                
ZNAT INSURANCE COMPANY       Attest: Ruth Fulgium   /s/ John Tickner and this
1st day of October, 2001,   /s/ Ruth Fulgium                 ZENITH STAR
INSURANCE COMPANY       Attest: Ruth Fulgium   /s/ John Tickner and this 1st day
of October, 2001.   /s/ Ruth Fulgium                 RISCORP INSURANCE COMPANY
RISCORP PROPERTY AND CASUALTY
      INSURANCE COMPANY
RISCORP NATIONAL INSURANCE COMPANY
CHARTWELL REINSURANCE COMPANY
by ZENITH INSURANCE COMPANY,
      as successor in interest           /s/ John Tickner Attest: Ruth Fulgium  
/s/ Ruth Fulgium                  

–2–

--------------------------------------------------------------------------------



QuickLinks


ENDORSEMENT NO. 11
